JOHN A. H. MURPHREE, Circuit Judge.
This cause came on to be heard upon petition for writ of habeas corpus, order to show cause, and return thereto. The court, being fully advised in the premises, finds as follows —
1. That this court agrees with the reasoning of the United States District Court in Rankin v. Wainwright, 351 F. Supp. 1307 (1972), which holds that F. S. 944.28(1) applies only when the prisoner has been adjudicated guilty of the crime of escape.
2. That since the state attorney entered a nolle prosequi on the charge of escape against petitioner, the petitioner must be afforded a hearing in compliance with Wolf v. McDonnell, 418 U.S. 539 (1974), to contest the allegation of escape.
It is, therefore, ordered and adjudged as follows —
1. Respondent is directed to release William Charlebois from his custody unless, within 30 days, an administrative hearing is held allowing petitioner to contest the allegation of escape.
2. The hearing must meet the requirements established in Wolf v. McDonnell, 418 U.S. 539 (1974).
3. Respondent is directed to supply this court with the results of the hearing if one is held.
4. This court retains jurisdiction of the case.